DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Abstract is objected to, due to the following informality.
Line 4, starting “disposed in a first wall”, please amend “into the spray booth” to read “into the [[spray]] booth” as recited in lines 3, 5, 6 and 7.
Appropriate correction is required.

Claim Objections
In re Claims 1 and 19, insufficient antecedent basis has been provided for the limitation “the spray booth.”  For purposes of examination, the limitation has been understood as if to read “the 
In re Claim 10, the limitation “an exhaust port” is unclear, due to the antecedence of “an exhaust port” in Claim 1.  For purposes of examination, the limitation has been understood as if to read, “[[an]] the exhaust port.”
In re Claim 3, insufficient antecedent basis has been provided for the limitation “the exhausted air”.  For purposes of examination, the limitation has been understood as if to read “
Appropriate correction is required.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 11 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re Claim 10, lines 2 – 3, there is insufficient antecedent basis for the limitation “the exhaust tube is coupled to …the first side of the booth”.  Since there is no antecedent basis for “a first” side of the booth, and it is not clear if the claim refers to the “a first wall” or the “a second wall” recited in claim 1 (lines 7 and 9), in light of the specification1 it seems that the claim should read “the exhaust tube is coupled to … the [[first side]] second wall of the booth”.
For purposes of examination, the limitation has been understood as if to read, “the exhaust tube is coupled to a manifold comprising an inner layer and an outer layer of the [[first side]] second wall of the booth”.
Claim 11 is objected to, as being dependent on objected Claim 10.

Claim Rejections - 35 USC §112(d)
The following is a quotation of 35 U.S.C. §112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. §112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In re Claim 20, the claim recites the limitations disclosed in lines 15 – 17 of Claim 19.

    PNG
    media_image1.png
    360
    736
    media_image1.png
    Greyscale


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Hotes (US 7,735,502), in view of Page (US 8,479,452), in view of Mariani et al (US 2019/0015861) 
In re Claim 1, Hotes discloses a portable booth comprising: 
a flexible floor (99) (col 4, lns 36 – 42);
a flexible polymeric (polyester reinforced vinyl) roof (70) (col 5, lns 36);
flexible polymeric (polyester reinforced vinyl / aluminized polyethylene) walls (70, 90) (col 5, lns 47 – 49, col 6, lns 32 – 34) extending between the floor and the roof;
at least one door (95/97) disposed in a front wall (90) of the booth; 
rigid poles (40/42,40’/42’) coupled to the walls (70, 90) and supporting the roof (70) (fig 9) (col 5, lns 24 – 35)
an air inlet (figs 2, 15: (94)) disposed in (at least) a first wall (90) and adapted to receive air input into the [[spray]] paint booth from a mechanical blower (col 2, lns 46 – 48) to pressurize the booth with a positive pressure (col 6, lns 53 – 55);
the air inlet (94) and the front door (95) are disposed in the first side wall, and 
an exhaust port (290) (col 2, lns 48 – 49) disposed in (“each end cover”) a second wall (90));
the second wall (where the exhaust port is located) is on an opposite side of the booth from the first side wall.
Hotes is silent as to whether the flexible floor (99) is a flexible polymeric floor, however such a technique is known; provided as evidence is Page.
Page teaches a portable paint booth (15) comprising: 
a flexible (plastic) polymeric floor (figs 1 – 3: (10), col 4, lns 49 - 58); 
As plastics are polymers, the booth plastic elements have been understood to be polymeric.
a flexible (plastic) polymeric roof (11), and flexible (plastic) polymeric walls (12, 13) extending between the floor and the roof 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hotes, as taught by Page, such that the flexible floor is a flexible polymeric floor, for the benefit of simplifying fabrication by eliminating a separate process for one booth element.
Hotes lacks wherein the portable booth comprises an exhaust tube coupled to the exhaust port and extending away from the booth.
Mariani et al teaches a portable paint booth (22), the booth having a roof and walls formed of polyethylene plastic [0059] and comprising an exhaust fan (34) at an exhaust port (42)
wherein an exhaust tube (68) is coupled to the exhaust port (42) and extending away from the booth [0061].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hotes, as taught by Mariani et al, such that the system comprises an exhaust tube coupled to the exhaust port and extending away from the booth, for the benefit of reduced audio disturbances and airflow buffeting experienced by exterior pedestrians. 

Claims 1, 2, 6, 7, 12, 13 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452) in view of Hotes (US 6,679,009).
In re Claim 1, Page discloses a portable paint booth (15) comprising: 
a flexible (plastic) polymeric floor (figs 1 – 3: (10), col 4, lns 49 - 58); 
As plastics are polymers, the booth plastic elements have been understood to be polymeric.
a flexible (plastic) polymeric roof (11);
flexible (plastic) polymeric walls (12, 13) extending between the floor and the roof 
at least one door (42) disposed in a front wall (12/35) of the booth (col 5, lns 27 – 28); 
an air inlet (47) disposed in a first wall (29A) and adapted to receive air input into the spray booth from a mechanical blower (53) (col 5, ln 47) to pressurize the booth with a positive pressure (col 6, lns 5 – 17 ); 
an exhaust port (49) disposed in a second wall (29B); and 
an exhaust tube (chamber (16)) coupled to the exhaust port (49) and extending away from the booth (col 6, lns 31 – 39).

    PNG
    media_image2.png
    430
    662
    media_image2.png
    Greyscale


Page lacks wherein rigid poles are coupled to the walls and supporting the roof.
Hotes teaches a portable structure (fig 17: (20)) for personnel and motor vehicles (col 1, lns 27 - 29, ln 64 – col 2, ln 5), comprising:
walls and a roof (durable cover (50/150)) and a plurality of rigid poles ( frame (25)); wherein
the rigid poles are coupled to the walls and the supporting the roof (50) (via (52/53) figs 6, 17 : (col 5, lns 39 – 64)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Page, as taught by Hotes, such that the structure comprises rigid poles coupled to the walls and supporting the roof; for the benefit of including structure that withstands windy conditions thereby improving user safety.
In re Claim 2, Page discloses wherein at least one orifice (fig 2: three orifices (51)) is disposed at a terminal end of the exhaust tube (16).  
In re Claim 3, Page discloses wherein the exhaust tube (16) comprises a first section (extraction filter (50)) that extends outwards from one of the walls (29B) of the booth, a second (elbow within (16)) section directs the exhausted air to a vertical axis, and a third section (vertical duct within (16)) that conveys exhausted air along the vertical axis to exit through the terminal end (52) of the exhaust tube. 
In re Claim 6, Page discloses wherein a body of the exhaust tube (16) comprises a flexible (plastic) polymeric material.  (col 4, ln 50 – 55; col 6, lns 5 – 15).
In re Claim 7, Page discloses a support system coupled to the exhaust tube (16), the support system including at least one perimeter element (frame for filter (52)) disposed at the terminal end of the exhaust tube, wherein the perimeter element extends around a perimeter (of openings (51)) of the exhaust tube and keeps the terminal end of the exhaust tube in an open orientation (apparent). 
In re Claim 12, the proposed system has been discussed (see above, In re Claim 1) wherein Page discloses the floor, the roof and the walls all comprise non-porous (plastics) materials so that an internal volume of the booth inflates with air when the mechanical blower is in operation and the air exits the paint booth through the orifices in the terminal end of the exhaust tube. (col 2, lns 15 – 29).
Please note that while Page does not explicitly state that the plastics material is non-porous, in that Page discloses that that the booth inflates when the blower is in operation, and that a principal aim is to provide “a transportable inflatable workstation including a work chamber within which the work may be performed, without risk of the release of pollutants to the ambient (col 1, lns 50 - 57)”, is has been understood that the floor, the roof and the walls all comprise non-porous materials.
In re Claim 13, the proposed system has been discussed (see above, In re Claims 1, 2) wherein Page discloses the exhaust tube (16) has a cylindrical2 shape, and the terminal end of the exhaust tube comprises a sheet of material having a plurality of orifices (fig 2: (51)) through which air exits the exhaust tube. 
Please note that Applicant discloses “The exhaust tube 128 shown in FIG. 3 is cylindrical, but other shapes are possible. For example, in other embodiments, the exhaust tube may have a square, rectangular or oval cross-sectional profile. [0058]
In re Claim 16, Page discloses wherein the portable paint booth is configured to be packed and transported (col 1, lns 13 – 16) by a vehicle in a packed orientation. 
Please note that while Page does not explicitly state that the paint booth is configured to be packed and transported “in a packed orientation”,  in that Page discloses that the “transportable inflatable workstation …is inflatable for use and deflatable for transport” (col 1, ln 16), it has been understood to disclose the claimed limitation.

Claims 4 and 5 are rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452) in view of Hotes (US 6,679,009), and further in view of Lundgreen et al (US 2015/0145153).
In re Claims 4 and 5, the proposed system has been discussed (In re Claim 1, above), but Page lacks a support system that supports the exhaust tube, the support system comprising 
at least one perimeter element that extends around a perimeter of the exhaust tube 
the at least one perimeter element comprises two or more perimeter elements that are spaced apart from one another, and
maintains a portion of the exhaust tube in an open orientation.  
However, such a technique is known in the arts; provided as evidence is Lundgreen et al.
Lundgreen et al teaches a ventilation system comprising a flexible polymeric material [0042] ventilation tube (figs 1A, 1B: (20), the system comprising:
a tube support system (fig 6: (34)) that supports the tube (20);

    PNG
    media_image3.png
    386
    665
    media_image3.png
    Greyscale

the support system comprising at least one perimeter element (annotated above) that extends around a perimeter of the tube, 
the at least one perimeter element comprises two or more perimeter elements that are spaced apart from one another (as seen in fig 6), and
maintains a portion (at least a top, a bottom) of the exhaust tube (20) in an open orientation, [0058], to provide rigidity for the portions of the system that are comprised of flexible materials and not allow for collapsibility. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Lundgreen et al, such that the system comprises a support system that supports the exhaust tube, the support system comprising
at least one perimeter element that extends around a perimeter of the exhaust tube and 
maintains a portion of the exhaust tube in an open orientation.  
for the benefit of inhibiting collapsibility without incurring additional weight resulting from rigid components [0046].
Please note that Lundgreen et al also teaches wherein the support system may be used within the tube or on the exterior of the tube [0058].
Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452) in view of Hotes (US 6,679,009), and further in view of Lowery et al (US 5,853,215)
In re Claim 8, the proposed system has been discussed (In re Claim 1, above), Page further disclosing wherein the roof is separable from the walls, the walls are separable from the floor (col 3, lns 20 – 34; col 4, ln 59 – col  5, ln 26, 59 – col 6, ln 4), and the floor occupies an area appropriately dimensioned for undertaking minor repair work .(col 2, lns 12 – 14). 
However, Page is silent as to whether the appropriate dimension is wherein the floor occupies an area of 400 square feet or less. 
Lowery et al teaches a movable spraybooth workstation, wherein the structure is approximately twenty-eight feet in length, twelve feet in height and eight feet wide3.  Additionally, when side rooms (11, 13) are extend from the side of workstation they provide an additional six feet of interior room for performing painting operations, the overall width of workstation 10 increases to about fourteen feet4. Other dimensions may be selected to accommodate larger or smaller objects as desired or comply with differing vehicle size regulations (col 3, lns 29 – 40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Lowery et al, such that floor occupies an area of 400 square feet or less, for the benefit of allowing the workstation to be transported on public roads without the need for permits for oversized vehicles (col 3, lns 29 - 40), saving time and money.

Claim 9 is  rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452) in view of Hotes (US 6,679,009), and further in view of Hampel (US 4,625,468) and Allen, Jr. (US 5,034,042).
In re Claim 9, the proposed system has been discussed (In re Claim 1, above), wherein Page discloses the air inlet (47) is an air inlet assembly that includes an inlet filter (48) (col 5, lns 36 – 38). 
Page lacks wherein the inlet filter is compressed between two mesh panels.
Hampel teaches a plastic portable shelter (figs 12, 13; col 2, ln 64 – col 3, ln 18; col 5, lns 26 - 39), comprising:
walls (25) comprising a polymeric material (mylar),
at least one wall comprising: 
an air inlet (figs 12, 13 (at (61)), and 
an air outlet (figs (12, 13: (66)); wherein
an air inlet (62) is an air inlet assembly that includes a filter (57) located between two mesh panels (Fig 13, annotated below, and (63))

    PNG
    media_image4.png
    222
    587
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet assembly of the proposed system as taught by Hampel, such that the inlet filter is located between two mesh panels, for the benefit of enabling user filter changing from within the occupied space (col 8, lns 1 – 5).
Regarding the limitation wherein the “inlet filter (is) compressed”, such a technique is known in the ventilation arts; provided as evidence is Allen, Jr.  
Allen, Jr. teaches a paint spray booth (fig 4: (20), figs 10 – 13 ), comprising an interior having a plurality of inlet filters (192) on the walls (34) (col 5, lns 2 – 5) for supplying air from essentially the walls, each of the inlet filters (192) made of a cloth material held in place by filter frames and may be used with either battens fixed to the frames or removable (col 7, lns 53 – 64) and held in place in pockets provided in the filter cloth (Abstract), wherein:
the inlet filter (192) is compressed (col 8, lns 22 – 25) with a cloth panel (192) and retained in filter frame (194, 196) (col 5, lns 31 – 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Allen, Jr. such that the inlet filter is compressed, for the benefit of reducing the overall filter thickness and thereby a reduced plenum wall thickness providing an over-all smaller booth footprint and ease of portability.

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452) in view of Hotes (US 6,679,009), and further in view of Hampel (US 4,625,468). 
In re Claim 10, the proposed system has been discussed (In re Claim 1, above), wherein Page discloses the exhaust tube (16) is coupled to the exhaust port (fig 1: (49)) disposed in a second wall (29B) 
Page lacks wherein the exhaust tube is coupled to a manifold (165) comprising: an inner layer and an outer layer of the [[first side]] second wall5 of the booth, and an entrance to the manifold is [[an]] the exhaust port in the inner layer.  
Hampel teaches a plastic portable shelter (figs 12, 13; col 2, ln 64 – col 3, ln 18; col 5, lns 26 - 39), ventilation manifold comprising:
an inner layer (13) and an outer layer (at “first mesh panel”, annotated above) of the shelter,
at least one filter (57) between two mesh panels (first mesh panel and second mesh panel (63), annotated, above), and a blocking element (64, 68),
an entrance to the manifold is the exhaust port (at (63)) in the inner layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet assembly of the proposed system as taught by Hampel, such that the exhaust tube is coupled to a manifold comprising an inner layer and an outer layer of the second wall of the booth, an entrance to the manifold is the exhaust port in the inner layer, for the benefit of enabling user filter changing from within the occupied space (col 8, lns 1 – 5).

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452) in view of Hotes (US 6,679,009), in view of Hampel (US 4,625,468), and further in view of Allen, Jr. (US 5,034,042).
In re Claim 11, the proposed system has been discussed (In re Claim 1, 10, above), wherein:
 Page discloses a flap (55) may be secured partially across an aperture to vary the effective area thereof (col 4, lns 1 – 9; col 5, lns 53 – 58), and
Hampel teaches a plastic portable shelter (figs 12, 13; col 2, ln 64 – col 3, ln 18; col 5, lns 26 - 39), ventilation manifold comprising at least one filter (57) between two mesh panels (first mesh panel and second mesh panel (63), annotated, above).
However, the proposed combination lacks wherein the at least one filter is compressed between the two mesh panels.
Allen, Jr. teaches a paint spray booth (fig 4: (20), figs 10 – 13 ), comprising an interior having a plurality of filters (192) on the walls (34) (col 5, lns 2 – 5) for filtering air from essentially the walls, each of the filters (192) made of a cloth material held in place by filter frames and may be used with either battens fixed to the frames or removable (col 7, lns 53 – 64) and held in place in pockets provided in the filter cloth (Abstract), wherein:
the filter (192) is compressed (col 8, lns 22 – 25) with a cloth panel (192) and retained in filter frame (194, 196) (col 5, lns 31 – 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Allen, Jr. such that the filter is compressed, for the benefit of reducing the overall filter thickness and thereby a reduced plenum wall thickness providing an over-all smaller booth footprint and ease of portability.

Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452), in view of Hotes (US 6,679,009), and further in view of Dalbo (US 7,520,290).
In re Claim 14, the proposed system has been discussed (In re Claim 1, above), but lacks:
a side cover with a first end that is coupled to the booth above a side door in a first side wall of the booth and a free end opposite to the first end, wherein 
the side cover has a length between the first end and the free end sufficient to extend between the first wall of the booth and a vehicle that is adjacent to the booth, and 
the side cover is configured to be coupled to the vehicle to cover a space between the first wall of the booth and the vehicle. 
Dalbo teaches a booth (fig 1: (10)) comprising:
a side cover (fig 6: (20)) with a first end (at (50/72)) that is coupled to the booth at a first side wall of the booth and a free end (at (54/21)) opposite to the first end (50/72); wherein
the side cover (fig 1: (20)) has a length between the first end and the free end sufficient to extend between the first wall of the booth (10) and a vehicle (12) that is adjacent to the booth (10), and 
the side cover (20) is configured to be coupled (via magnet (21)) to the vehicle (12) to cover a space (“covered walkway” (col 1, ln 67 – col 2, ln 5)) between the first wall of the booth (10) and the vehicle (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system of, as taught by Dalbo, such that the system comprises:
a side cover with a first end that is coupled to the booth above a side door in the first wall of the booth and a free end opposite to the first end; wherein  
the side cover has a length between the first end and the free end sufficient to extend between the first wall of the booth and a vehicle that is adjacent to the booth, and 
the side cover is configured to be coupled to the vehicle to cover a space between the first wall of the booth and the vehicle; and  
for the benefit of providing a releasably attached covered walkway between the booth and a vehicle door providing shelter therebetween during inclement weather (col 1, lns 12 – 21).

Claims 14 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Hotes (US 7,735,502), in view of Page (US 8,479,452), in view of Mariani et al (US 2019/0015861), and further in view of Dalbo (US 7,520,290). 
In re Claims 14, and 15, the proposed system has been discussed (see above, In re Claim 1), but the proposed system lacks :
a side cover with a first end that is coupled to the booth above a side door in a first side wall of the booth and a free end opposite to the first end, 
wherein the side cover has a length between the first end and the free end sufficient to extend between the first wall of the booth and a vehicle that is adjacent to the booth,
the side cover is configured to be coupled to the vehicle to cover a space between the first wall of the booth and the vehicle;
such that 
the exhaust tube extends from a second side wall that is on an opposite side of the paint booth from the first side wall.
Dalbo teaches a booth (fig 1: (10)) comprising:
a side cover (fig 6: (20)) with a first end (at (50/72)) that is coupled to the booth at a first side wall of the booth and a free end (at (54/21)) opposite to the first end (50/72); wherein
the side cover (fig 1: (20)) has a length between the first end and the free end sufficient to extend between the first wall of the booth (10) and a vehicle (12) that is adjacent to the booth (10), and 
the side cover (20) is configured to be coupled (via magnet (21)) to the vehicle (12) to cover a space (“covered walkway” (col 1, ln 67 – col 2, ln 5)) between the first wall of the booth (10) and the vehicle (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system of, as taught by Dalbo, such that the system comprises:
a side cover with a first end that is coupled to the booth above a side door in the first wall of the booth and a free end opposite to the first end; wherein  
the side cover has a length between the first end and the free end sufficient to extend between the first wall of the booth and a vehicle that is adjacent to the booth, and 
the side cover is configured to be coupled to the vehicle to cover a space between the first wall of the booth and the vehicle; and  
for the benefit of providing a releasably attached covered walkway between the booth and a vehicle door providing shelter therebetween during inclement weather (col 1, lns 12 – 21).
Please note that the proposed system yields wherein the air inlet and the side door in the front wall are disposed in the first side wall, and the exhaust tube extends from a second side wall that is on an opposite side of the paint booth from the first side wall.  

Claims 17 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452) in view of Hotes (US 6,679,009), and further in view Williams (US 10,717,103)
In re Claims 17 and 18, the proposed system has been discussed (In re Claim 4, above), but lacks:
 at least one hose port disposed in the first wall of the booth that is configured to allow an air hose to pass through the wall of the booth; and
wherein the at least one hose port includes first and second hose ports that can be closed to limit the porosity of the booth when no hose is routed through the first or second hose ports. 
Williams teaches a portable paint booth (figs 4B, 5A: (col 2, lns 66, 67)) comprising:
at least one hose port (fig 7F: (402)) disposed in the first wall (104) of the booth that is configured to allow an air hose (col 4, ln 15 – 16)) to pass through the wall of the booth (col 4, lns 6 – 16); and
wherein the at least one hose port (402) includes first and second hose ports that can be closed (via fastener (404)) to limit the porosity of the booth when no hose is routed through the first or second hose ports (col 4, lns 12 – 15).

    PNG
    media_image5.png
    425
    800
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Williams, such that at least one hose port disposed in the first wall of the booth that is configured to allow an air hose to pass through the wall of the booth, for the benefit of enabling pneumatic tool operation within the booth without needing to carry in a compressor, improving user satisfaction. 

Claims 19 and 20 rejected under 35 U.S.C. §103 as being unpatentable over Page (US 8,479,452) in view of Hotes (US 6,679,009), in view of Lundgreen et al (US 2015/0145153).
In re Claims 19 and 20, see above In re Claims 1, 4, and 12.
In re Claims 19 and 20, Page discloses a portable inflatable paint booth comprising: 
a flexible (plastic) polymeric floor (figs 1 – 3: (10), col 4, lns 49 - 58); 
As plastics are polymers, the booth plastic elements have been understood to be polymeric.
a flexible (plastic) polymeric roof (11);
flexible (plastic) polymeric walls (12, 13) extending between the floor and the roof 
at least one door (42) disposed in a front wall (12/35) of the booth (col 5, lns 27 – 28); 
an air inlet assembly (47) disposed in a first wall (29A), the air inlet assembly including an inlet (47) adapted to receive air input into the spray booth from a mechanical blower (53) (col 5, ln 47) to pressurize the booth with a positive pressure (col 6, lns 5 – 17 ); 
an exhaust port (49) disposed in a second wall (29B); 
an exhaust tube (chamber (16)) that extends from the exhaust port (49) and is configured to direct a stream of exhaust away (as the discharge is at the roofline) from the booth (col 6, lns 31 – 39); wherein
the floor, the roof and the walls all comprise non-porous (plastics) materials so that an internal volume of the booth inflates with air when the mechanical blower is in operation and the air exits the paint booth through at least one orifice in the exhaust tube. (col 2, lns 15 – 29).
Please note that while Page does not explicitly state that the plastics material is non-porous, in that Page discloses that that the booth inflates when the blower is in operation, and that a principal aim is to provide “a transportable inflatable workstation including a work chamber within which the work may be performed, without risk of the release of pollutants to the ambient (col 1, lns 50 - 57)”, is has been understood that the floor, the roof and the walls all comprise non-porous materials.
Page lacks wherein:
rigid poles coupled to the walls and supporting the roof, and
at least one perimeter element that extends around a perimeter of the exhaust tube and maintains a portion of the exhaust tube in an open orientation,
Hotes teaches a portable structure (fig 17: (20)) for personnel and motor vehicles (col 1, lns 27 - 29, ln 64 – col 2, ln 5), comprising walls and a roof (durable cover (50/150)) and a plurality of rigid poles ( frame (25)); wherein:
the rigid poles are coupled to the walls and the supporting the roof (50) (via (52/53) figs 6, 17 : (col 5, lns 39 – 64)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Page, as taught by Hotes, such that the structure comprises rigid poles coupled to the walls and supporting the roof; for the benefit of including structure that withstands windy conditions thereby improving user safety.
Lundgreen et al teaches a ventilation system comprising a flexible polymeric material [0042] ventilation tube (figs 1A, 1B: (20), the system comprising:
a tube support system (fig 6: (34)) that supports the tube (20);
the support system comprising at least one perimeter element (annotated above) that 
extends around a perimeter of the tube, and
maintains a portion (at least a top, a bottom) of the exhaust tube (20) in an open orientation, [0058], to provide rigidity for the portions of the system that are comprised of flexible materials and not allow for collapsibility. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Lundgreen et al, such that the system comprises a support system that supports the exhaust tube, the support system comprising
at least one perimeter element that extends around a perimeter of the exhaust tube and 
maintains a portion of the exhaust tube in an open orientation.  
for the benefit of inhibiting collapsibility without incurring additional weight resulting from rigid components [0046].
In re Claim 20, see above, In re Claim 196 wherein the floor, the roof and the walls all comprise non-porous materials so that an internal volume of the booth inflates with air when the mechanical blower is in operation and the air exits the paint booth through the at least one orifice of the exhaust tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Art of particular relevance includes Goldfield (US 3,233,567), who discloses a system for venting gaseous matter, “useful in temporary installations with mobile equipment” (col 1, ln 40), comprising a substantially vertical position of a flexible or nonrigid exhaust tube constructed from fluid impermeable plastic sheet material such as vinyl or the like common and low cost plastic film or sheets (col 1, ln 66 – col 2, ln 11), wherein securing means for the tube comprise:
guy wires (fig 1: (7)) secured to an exhaust tube (4) and a grounded structure (1) (col 3, lns 1 – 30), wherein the discharge end is selectably constricted (6) to effect a pressure increase within the tube; or

    PNG
    media_image6.png
    429
    599
    media_image6.png
    Greyscale

a support system (fig 2: (8)) that supports an exhaust tube (9), the support system comprising a plurality of perimeter elements (12) that that extends around a perimeter of the tube, secured to tube by bands (col 3, lns 32 – 48).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 specification paragraph [0086], lines 1 – 5.
        2 Cylindrical (adj) 1: Of the form of a cylinder.  Cylinder (n): Ib: The solid generated by a straight line moving always parallel to itself and describing any fixed curve (not necessarily a circle).  Oxford English Dictionary, Oxford University Press; copyright © 2022
        3 Floor area occupies 224sf.
        
        4 Floor area occupies 392sf.
        5 Please see above, 35 USC §112(b)
        6 Please see 35 USC §112(d), above.